Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (5,509,213).
The device as claimed in claims 1 and 7 is substantially disclosed by Kelly et al with first 26 and second 20 elongate members, one of the first and second longitudinal members having an aperture 70 defined by an inner circumference shaped as an outer circumference of a polygon; and the other one to the first and second elongate members having a fixing means 58 adapted for engagement in the aperture of the first elongate member so as to fix the first and second elongate members at a predetermined angle relative to each other, but lacks the aperture having a specific shape of a regular eight-pointed star polygon.  It has long been held that the shape of an object is not considered a patentably distinct feature, lacking some unexpected result.  In addition a regular eight-pointed star polygon is a well-known shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
With respect to claim 8 Kelly et al also discloses a third elongate member 32 detachably attachable to each other so as to form a triangle in which the first, second and third elongate members are fixed at a predetermined angle relative to each other via engagement of fixing means 58, 60, 72 in apertures 70, 74, 68 provided in at least two of the first, second and third elongate members, the apertures being respectively defined by an inner circumference shaped polygon, but lacks the aperture having a specific shape of a regular eight-pointed star polygon.  It has long been held that the shape of an object is not considered a patentably distinct feature, lacking some unexpected result.  In addition a regular eight-pointed star polygon is a well-known shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any old and well known shape for the aperture in Kelly et al to connect the elongate members at a desired angle.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (5,509,213) as applied to claims 1, 7, and 8 above, and further in view of Haga (1,134,845).
With respect to claim 2 the device as claimed is disclosed by Kelly et al as stated in the rejection recited above for claims 1, 7, and 8, but lack the second member comprises spaced apart first and second sidewalls, with the first elongate member received between the first and second sidewalls.
Haga teaches using spaced apart first and second sidewalls 2 (as seen in figure 3) with the first elongate member 4 received between the first and second walls (see 
With respect to claim 3 the device as claimed is disclosed by Kelly et al as stated in the rejection recited above for claims 1, 7, and 8, but lack one of the first and second sidewalls has an opening through which at least a portion of the aperture of the first elongate member is visible.
Haga teaches using first and second sidewalls 7 on the second elongated member with an opening (the end next to the connecting point) through which a portion of the aperture is visible.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second elongate member of Kelly et al have spaced apart first and second sidewalls as taught by Haga while allowing an opening so the aperture is visible to strengthen the second member.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (5,509,213) as applied to claims 1, 7, and 8 above, and further in view of Benjamin (1,226,173).
With respect to claim 4 the device as claimed is disclosed by Kelly et al as stated in the rejection recited above for claims 1, 7, and 8, but lack the fixing means is supported on the second elongate member for movement between an engaged position in which the fixing means engages in the aperture and a disengaged position in which the fixing means is disengaged from the aperture.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (5,509,213) in view of Benjamin (1,226,173) as applied to claim 4 above, and further in view of Persson (4,446,627).
With respect to claim 5 the device as claimed is disclosed by the combination of Kelly et al in view of Benjamin as stated in the rejection recited above for claim 4, but lack a spring biasing the fixing means toward the engaged position.
Persson teaches using a spring 20 biasing the fixing means toward the engaged position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a biasing spring to the combination of Kelly et al in view of Benjamin as taught by Persson to bias the fixing means toward the engaged positon.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.  
The argument that the claimed shape of the device is significant is not persuasive.  Specifically, the argument as explained in paragraph [0040] is not persuasive because the claimed device does not include “the first and second members at fixed angles relative to each other in increments of 45 degrees”.  The claimed device states that “the first and second elongate members at a predetermined angle relative to each other which Kelly et al clearly shows and a change in shape of the connecting member would not change the angle of connection of the members in Kelly et al.
The argument that the claimed structure performs differently from the prior art is also not persuasive because the claimed structure only claims one predetermined position which Kelly et al also discloses and the change in shape would not change.  The claims do not include the argued feature of include “the first and second members at fixed angles relative to each other in increments of 45 degrees”.
Finally, the argument that the change in shape would render the device of Kelly et al unsatisfactory for its intended purpose is not persuasive.  The change in shape of the opening in Kelly et al would require a similar change in shape of the connecting member to lock the device in the predetermined position and would not render the device of Kelly et al unsatisfactory for its intended purpose.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855